     Case 3:17-cv-02398-DMS-MDD Document 201 Filed 03/04/19 PageID.6730 Page 1 of 1


 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11     QUALCOMM INCORPORATED,                             Case No.: 17cv2398 DMS (MDD)
12                                       Plaintiff,
                                                          ORDER RE: ORAL ARGUMENT
13     v.
14     APPLE INCORPORATED,
15                                     Defendant.
16
17           Qualcomm’s motion for leave to amend its infringement contentions is currently
18     scheduled for hearing on March 8, 2019. The Court finds this matter suitable for decision
19     without oral argument pursuant to Civil Local Rule 7.1(d)(1). Accordingly, the March 8,
20     2019 hearing is vacated.
21           IT IS SO ORDERED.
22     Dated: March 4, 2019
23
24
25
26
27
28

                                                      1
                                                                               17cv2398 DMS (MDD)
